       Case 20-10478-mdc         Doc 16    Filed 01/31/20 Entered 01/31/20 08:35:40            Desc Main
                                           Document     Page 1 of 1



                              IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:
  Howard C. Chinn                                                           Chapter 13
              Debtor(s)                                                     Bky.No. 20-10478 MDC


    ENTRY OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS RECEIPT OF NOTICES AND
                             INCLUSION ON NOTICE LIST

   TO THE CLERK, U.S. BANKRUPTCY COURT, THE DEBTOR, AND ALL OTHER PARTIES OF
INTEREST:

         PLEASE TAKE NOTICE that the undersigned attorney is counsel on behalf Citizens Bank, N.A. s/b/m to
Citizens Bank of Pennsylvania a creditor and party-in-interest, in the above captioned Chapter 13 case. Pursuant to
Bankruptcy Rules 2002 and 9007, I respectfully request that all notices given or required to be given in this case by
the Court, the debtor and/or any other parties-in-interest in this case be given to Mary F. Kennedy, Esquire at the
below address and/or telephone number set forth below. This request includes without limitation, all orders, notices,
hearing dates, applications, motions, petitions, pleadings, requests, complaints, demands, replies, answers, schedules
of disclosure statements, and all other documents filed with the bankruptcy court in the above captioned matter
whether formal or informal, whether written or oral and whether transmitted or conveyed by mail, courier service,
delivery service, telephone, telegraph or otherwise.

        This notice shall not be deemed a waiver of any of Citizens Bank, N.A. s/b/m to Citizens Bank of
Pennsylvania rights or including the right to challenge the jurisdiction of the Bankruptcy Court over Citizens Bank,
N.A. s/b/m to Citizens Bank of Pennsylvania in any contested matter or adversary proceedings.



Dated: January 31, 2020                                      /s/ Mary F. Kennedy, Esquire
                                                             Attorney for Creditor
                                                             1310 Industrial Boulevard
                                                             1st Floor, Suite 101
                                                             Southampton, PA 18966
                                                             (215) 942-9690
